DETAILED ACTION
This is the Office action based on the 16622606 application filed December 13, 2019, and in response to applicant’s argument/remark filed on February 4, 2022.  Claims 1-9, 11, 13, 15 and 17-25 are currently pending and have been considered below.  Applicant’s cancellation of claims 10, 12, 14 and 16 acknowledged.  
 	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election, without traverse, of the invention of Group I, claims 1-9, 11, 13, 15 and 17-21, and species 1a, 2a, 3a and 4b in the reply filed on February 4, 2022 is acknowledged.  Claims 8 and 22-25 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The term “the grayscale lithography pattern” in lacks antecedent basis because it is not recited previously.  For the purpose of examining it will be assumed that this term is “a grayscale lithography pattern”. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 Claims 1-6, 9, 11, 13, 15 and 17-21 rejected under U.S.C. 103 as being unpatentable over Wang et al. (U.S. PGPub. No. 20170182838), hereinafter “Wang”, in view of  Loomis et al. (U.S. PGPub. No. 20150121318), hereinafter “Loomis”.--Claims 1, 4, 5, 21: Wang teaches a method of forming a non-optically detectable identifiable mark at an outer surface of an article formed from a solid state material, such as gemstone ([0001]), by etching a portion of the outer surface such that the identifiable mark is non-optically detectable in the visible light spectrum (abstract), the method comprising“(i) forming a plurality of recesses within a predetermined region of a photoresist applied to an outer surface of an article formed from a solid state material, wherein said plurality of recesses is formed by two-photon absorption lithography and wherein said one or more recesses extend at least partially through the photoresist and from an outer surface of the photoresist and towards said outer surface of the article formed from a solid state material;  (ii) applying an etching process such that at least a portion of the outer surface of said article is exposed and etched so as to form a plurality of etched portions extending into said article from the outer surface of the article and corresponding to said plurality of recesses” ([0014-0015]).        Wang further teaches that “the recesses extend through the photoresist at varying depths to each other prior to application of the etching process, such that the etched portions have varying depths into the article” ([0018]).  Wang fails to teach that the recesses may be formed by using grayscale lithography.        Loomis teaches that complex 3D structures in photoresist can be advantageously created by using a single exposure lithography technique known as grayscale lithography, wherein the depth of exposure in each region is carefully controlled and the 3D pattern is transferred to an underlying substrate ([0008], Fig. 1, 4, 7 and 8), and teaches a method to automatically generate mask files so that gray scale lithography can be easily implemented (Fig. 1, [0039-0054]).        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use the grayscale lithography technique to form the recesses that extend through the photoresist at varying depths in the invention of Wang because Loomis teaches that this would advantageously enable all recesses to be formed by using a single exposure, thus save cost and time.--Claims 2, 3: Wang further teaches that the recesses may have width from 10-200 nm ([0074]).  This is viewable by use of a 10x loupe or a 20x loupe and may be non-optically detectable in the visible light spectrum (abstract, [0014-0015])., as also taught by Applicant.--Claims 6, 9, 15: Wang further teaches that the recesses may or may not be periodic or uniform ([0073]).   Loomis discloses that the grayscale lithography may use mask with holes having different size and shapes, and in a periodic and uniform arrangement or in a non-periodic and nonuniform arrangement (Fig. 3-6).--Claim 11: Wang further teaches that the photoresist may be of uniform thickness, or alternatively the photoresist may have a non-uniform thickness ([0022]). --Claims 13, 19, 20: Wang further teaches that substrate may have a flat surface and a recess may be inclined or curved with respect to the flat surface (Fig. 5c).--Claim 17: Wang further teaches that a recess is formed from a plurality of adjacent recesses ([0023]).  --Claim 18: Wang further teaches that the etching process may be a plasma etching process ([0024]).  
Claim 7 rejected under U.S.C. 103 as being unpatentable over Wang in view of Loomis as applied to claim 1 above, and further in view of Deliwala (U.S. PGPub. No. 20050058352), hereinafter “Deliwala”.--Claim 7: Wang modified by Loomis teaches the invention as above.  Loomis further discloses that the mask may be generated by using maskless laser lithography system ([0024]).Deliwala, also directed to a grayscale lithography method ([0120]), teaches that since a laser beam may be positioned and focused on a surface, laser interference may be advantageously be used to directly write pattern on a curved surface ([0190]).           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use the laser interference technique taught by Deliwala to directly write the patterns on the photoresist layer on a curved surface in the invention of Wang modified by Loomis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571) 270-7670 and fax number is (571) 270-8670.  The examiner can normally be reached on MTWThF9to6 PST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713